ACCEPTED
                                                                                                                             12-15-00103-CR
                                                                                                                TWELFTH COURT OF APPEALS
                                                                                                                              TYLER, TEXAS
                                                                                                                       10/22/2015 4:41:45 PM
                                                                                                                                   Pam Estes
                                                                                                                                      CLERK

                                                   NO. 12-15-00103-CR


 Desiree Chumbley                                            §      IN THE DISTRICT COURT OF APPEALS
 vs.                                                         §      12 TH JUDICIAL DISTRICT   FILED IN
 The State of Texas                                          §      STATE OF TEXAS      12th COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                         10/22/2015 4:41:45 PM
                          1 ST REQUEST FOR EXTENSION OF TIME TO FILE BRIEF
                                                                                PAM ESTES
                                                                                  Clerk
TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Appellant in the above entitled and numbered cause, by and through his court appointed

atto rney, and, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, files this his 1 st Request for

Extension of Time to File Brief to the 12th Court of Appeals of the S tate of Texas, sitting in Tyler, Texas. In

support of same, Appellant would respectfully show the following as good cause:

1.      This cause is on appeal from the 2nd Judicial District Court of Cherokee County, Texas.

2.      The case below was styled The State of Texas vs. Desiree Chumbley and was numbered 19193.

3.      App ellant was convicted by a Jury of the offense of Burglary of a Habitation - Enhanced and was

        assessed a se nte nce of 60 years con fine men t in th e Te xas Dep artm ent of C rimin al Justice,

        Institutional Division, with 380 days credit.

4.      Notice of Appeal and Motion for New Trial were filed on April 22, 2015.

5.      Both the Clerk’s Record and the Reporter’s Record ha ve previously been filed with the Court.

6.      It is th e un ders igne d’s und ers tan ding tha t Ap pella nt’s Brie f is d ue o n 30 days afte r rec eipt , ma king

        same being October 20, 2015.

7.      Appellant requests an extension of time of 90 days from the originally sch edu led d ate per t his

        hon orab le court’s calendar to file the Brief, i.e. January 20, 2016. This would allow the opportunity

        for counsel to adequately review this material, research it and draft an appropriate argument based

        upon it.

8.      It is Counsel’s understanding that this is the first request for such an extension.

9.      Appellant relies upon the following facts as good cause for the requested extension:

        Counsel is a sole practitioner.           Counsel was not trial counsel and, therefore, has to familiarize

        himself with the trial actions from discussions with the Defendant and trial counsel, and from

        reviewing the record        as and when it was forwarded to him. Counsel also serves as the sole

        presiding Judge for the cities of Rusk, Alto, Wells and Cuney and, as such, must maintain his judicial

        dockets and responsibilities without substitution. Accordingly, additional time is required for effective

        ass ista nce of c oun sel o n ap pea l.

        In addition to the above, Counsel would show that he has had a conflict of time because of the
following previously scheduled activities and court hearings:

Counsel has daily duties as a Magistrate and conducts Magistration Docket for the cities of Rusk,

Alto, W ells an d Cu ney.

In addition to his daily duties as a Magistrate , Counse l has his Judicial Duties a s Municipal Co urt

Judge for Pre-Trial Dockets, as well as Show Cause Dockets, and Jury and Bench Trials as follows:

September 3, 2015 Wells and Alto (including 1 jury trial in Alto)

September 16, 2015 Rusk

October 6, 2015 Cuney

October 7, 2015 Rusk

October 8, 2015 W ells and Alto

Oc tob er 14 , 20 15 R usk 2 Ju ry tria ls

October 21, 2015 Rusk

October 22, 2015 Alto

November 3, 2015 Cuney

November 4, 2015 Rusk

November 5, 201 5 Wells and Alto

November 18, 2015 Rusk

November 19, 20 15 Alto

December 1, 2015 Cuney

December 2, 2015 Rusk

December 3, 201 5 Wells and Alto

December 16, 2015 Rusk

December 17, 20 15 Alto

January 5, 2016 Cuney

January 6, 2016 Rusk

January 7, 2016 W ells and Alto



Counsel is called away to attend a required Judicial Education Conference on October 28 - 29,

2015.



Counsel also has his attendant duties as Presiding Judge for purposes of departmental reporting

at Alto City Council on September 21, 2015, October 19, 2015, November 16, 2015, December 21,

2015 and January 18, 2015.
             Add itiona lly, Counse l’s wife had surge ry on Septem ber 10, 2015, necessitating his attendant duties

             on the day of surgery and during her recuperation time, as well as a follow-up appointments on

             September 21, 2015, October 5, 2015, November 2, 2015, November 10, 2015



             Further, Counsel had his own medical appointments for his Leukemia treatment as follows:

             September 28, 2015 (all day- @ 5 hours)

             October 20, 2015

             and his Diabetes treatment as follows:

             September 29, 2015

             January11, 2016

             and further treatment for a hand nerve condition on November 5, 2015 ( with probable surgery prior

             to the end of December 2015) leaving him with temporary reduction of hand availability to only one

             hand until released by his doctor.

 Because o f the above, counsel has been and will be unable to complete the necessary research and

preparation of th e ap pella te b rief w itho ut a n ex ten sion of tim e. R equ est is ma de h erein tha t this hon orab le

Court grant this request.

                                                         Respectfully submitted,


LAW OFFICE OF FORREST K. PHIFER                          Forrest K. Phifer
P.O. Box 829                                             SBOT 15908570
Rusk, Texas 75785-0829
(903) 721-1842                                           By:/S/ Forrest K. Phifer

                                          CERTIFICATE OF CONFERENCE

        I, the undersigned, herein certify that I have conferenced with the Prosecuting Attorney on October
19, 2015 and she has indicated NO OBJECTIONS to the merits of this motion.


                                                         By: /S/ Forrest K . Phifer

                                             CERTIFICATE OF SERVICE

             This is to certify that on October 19, 2015, a true and correct copy of the above and foregoing

document was serv ed o n th e Pr ose cut ing A ttor ney's Off ice, Che roke e Co unt y, Ru sk, Tex as, by ele ctro nic

delive ry.

                                                         /S/ Forrest K. Phifer